DETAILED ACTION
Summary
Claims 1-21 are pending in the application. Claims 1-21 are rejected under 35 USC 112(b). Claims 1-2, 15, and 17-21 are rejected under 35 USC 102(a)(1). Claims 3, 6-8, 10, and 16 are rejected under 35 USC 103.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5-10, 17, and 19 objected to because of the following informalities: 
Claim 5 recites “a right side of the subject” in line 2. It should say “the right side of the subject”.
Claim 6 recites “a correspondence relationship between a type of imaging used to capture the radiographic image and the non-facing position and the type of imaging used to capture the radiographic image”. It should recite “a correspondence relationship between a type of imaging used to capture the radiographic image and the non-facing position”.
Claim 7 recites “the type of imaging” in lines 1-2. It should recite “a type of imaging”.
Claim 8 recites “is the cranio-caudal imaging” in line 2. It should recite “is cranio-caudal imaging”.
Claim 8 recites “is the medio-lateral oblique imaging” in line 4. It should recite “is medio-lateral oblique imaging”.
Claim 9 recites “the left and right sides” in line 3. It should recite “left and right sides”.
Claim 10 recites “the position of the ultrasonography apparatus” in lines 1-2. It should recite “a position”.
Claim 10 recites “the position of the radiation source” in lines 2-3. It should recite “a position of the radiation source”.
Claim 10 recites “the left and right sides” in line 3. It should recite “left and right sides”.
Claim 17 recites “a compression member which compresses a breast” in line 3. It should recite “a compression member which is configured to compress a breast”.
Claim 19 recites “a compression member which compresses a breast” in line 3. It should recite “a compression member which is configured to compress a breast”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: an “ultrasonography apparatus” in claims 4, 10, and 17, “a specification unit” in claim 14, and “an acquisition unit” in claim 15.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The claim limitations will be interpreted as follows:
“Ultrasonography apparatus” will be interpreted as an ultrasound probe, consistent with [0074].
“Specification unit” will be interpreted as software running on hardware, consistent with [0163].
“An acquisition unit” will be interpreted as software running on hardware, consistent with [0163].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “continuous imaging that irradiates… and then captures an ultrasound image”. It is not clear if the “continuous imaging” is referring only to the irradiation, or if it is referring to the irradiation and ultrasound imaging. Clarification is required. For the purpose of examination, the former definition will be used.
Claim 1 recites “performs control to located the radiation source at a non-facing position where the radiation source and the imaging table do not face each other”. It is not clear what is considered a “facing” vs. “non-facing” position. The term “facing” is ordinarily and customarily defined as “to be opposite too”. However, a radiation source will always be opposite the imaging table, as the subject is on the table, and the source must be opposite the table to image the source. As such, the term “facing”, and “non-facing”, do not have their ordinary meaning. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “non-facing” in claim 1 is used by the claim to mean “On the other hand, a "non-facing position" where the radiation source 36R and the imaging table 40 do not face each other is referred to as a position where the radiation axis RC of the radiation source 36R is inclined with respect to the imaging table 40 (imaging surface 40A),” while the accepted meaning is “opposite too” (unrelated to the angle of the face). The term is indefinite because the specification does not clearly redefine the term. For the purposes of examination, the term “non-facing” will be interpreted consisted with [0059] of the specification.
Claim 3 recites “an imaging surface”. It is not clear if this is referring to a surface of the imaging table, a surface of the breast of the subject, or a surface of the corresponding detector for the radiation source. Clarification is required. For the purposes of examination, the claim will be interpreted as a surface of the imaging table.
Claim 10 recites the limitation "ultrasonography apparatus" in line 2. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the claim will be interpreted as “a ultrasonography apparatus”.
Claim 10 recites “The control device according to claim 1, wherein, in a case in which the position of the ultrasonography apparatus that captures the ultrasound image is opposite to the position of the radiation source on the left and right sides of the subject, the control unit performs control to maintain the position of the radiation source even though the position of the radiation source is a facing position where the radiation source and the imaging table face each other”. The radiation source is on a left or right side of the subject, which is not facing the table. However, the claim then says the position is maintained in a facing position. This is contradictory. For the purposes of examination, the claim will be interpreted as the control unit will move the position of the radiation source to a facing position.
Claim 11 recites “continuous imaging that irradiates… and then captures an ultrasound image”. It is not clear if the “continuous imaging” is referring only to the irradiation, or if it is referring to the irradiation and ultrasound imaging. Clarification is required. For the purpose of examination, the former definition will be used.
Claim 15 recites “the control unit captures the ultrasound image” in line 4. It is not clear how a control unit can capture the ultrasound image. Clarification is required. For the purposes of examination, the claim will be interpreted as the control unit controlling a ultrasonography apparatus to capture the ultrasound image.
Claim 20 recites “continuous imaging that irradiates… and then captures an ultrasound image”. It is not clear if the “continuous imaging” is referring only to the irradiation, or if it is referring to the irradiation and ultrasound imaging. Clarification is required. For the purpose of examination, the former definition will be used.
Claim 20 recites “performs control to located the radiation source at a non-facing position where the radiation source and the imaging table do not face each other”. It is not clear what is considered a “facing” vs. “non-facing” position. The term “facing” is ordinarily and customarily defined as “to be opposite too”. However, a radiation source will always be opposite the imaging table, as the subject is on the table, and the source must be opposite the table to image the source. As such, the term “facing”, and “non-facing”, do not have their ordinary meaning. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “non-facing” in claim 1 is used by the claim to mean “On the other hand, a "non-facing position" where the radiation source 36R and the imaging table 40 do not face each other is referred to as a position where the radiation axis RC of the radiation source 36R is inclined with respect to the imaging table 40 (imaging surface 40A),” while the accepted meaning is “opposite too” (unrelated to the angle of the face). The term is indefinite because the specification does not clearly redefine the term. For the purposes of examination, the term “non-facing” will be interpreted consisted with [0059] of the specification.
Claim 21 recites “continuous imaging that irradiates… and then captures an ultrasound image”. It is not clear if the “continuous imaging” is referring only to the irradiation, or if it is referring to the irradiation and ultrasound imaging. Clarification is required. For the purpose of examination, the former definition will be used.
Claim 21 recites “performs control to located the radiation source at a non-facing position where the radiation source and the imaging table do not face each other”. It is not clear what is considered a “facing” vs. “non-facing” position. The term “facing” is ordinarily and customarily defined as “to be opposite too”. However, a radiation source will always be opposite the imaging table, as the subject is on the table, and the source must be opposite the table to image the source. As such, the term “facing”, and “non-facing”, do not have their ordinary meaning. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “non-facing” in claim 1 is used by the claim to mean “On the other hand, a "non-facing position" where the radiation source 36R and the imaging table 40 do not face each other is referred to as a position where the radiation axis RC of the radiation source 36R is inclined with respect to the imaging table 40 (imaging surface 40A),” while the accepted meaning is “opposite too” (unrelated to the angle of the face). The term is indefinite because the specification does not clearly redefine the term. For the purposes of examination, the term “non-facing” will be interpreted consisted with [0059] of the specification.
All claims dependent from the above claims rejected under 35 USC 112(b) are also rejected, as the limitations of the dependent claims fail to cure the deficiencies identified above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 15, and 17-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakayama (U.S PGPub 2012/0029344 A1).
Regarding Claim 1, Nakamaya discloses a control device comprising: 
a control unit  (Fig. 4, 8) [0047]-[0048] that, 
in a case in which continuous imaging [0079] (tomosynthesis) that irradiates a breast of a subject [0025] with radiation emitted from a radiation source (Fig. 1, 17) [0040] to capture a radiographic image in a compressed state [0064]-[0066] in which the breast is compressed against an imaging table (Fig. 1, 14) by a compression member (Fig. 1, 18) [0041] and 
then captures an ultrasound image of the breast in the compressed state is performed [0072], 
performs control to locate the radiation source at a non-facing position where the radiation source and the imaging table do not face each other [0075]-[0076](-2° from normal is considered a “non-facing position”).
Regarding Claim 2, Nakamaya discloses the invention as claimed. Nakamaya further discloses wherein, in a case in which the radiographic image is captured with the radiation source located at the non-facing position [0068]+[0075], the control unit performs control to maintain a position of the radiation source at an imaging position where the radiographic image has been captured [0068]-[0069] (the x-ray source is maintained at the non-facing position while the system determines the scanning range) [0076] (the system does not move the arm back to the initial position after the second object is obtained, and therefore it is maintained in that position).
Regarding Claim 15, Nakamaya discloses the invention as claimed. Nakamaya further teaches an acquisition unit that acquires mammary gland amount information indicating an amount of mammary gland in the breast [0054], wherein the control unit captures the ultrasound image in a case in which the amount of mammary gland indicated by the mammary gland amount information is equal to or greater than a predetermined amount of mammary gland [0069] (where mammary gland density is “high”).
Regarding Claim 17, Nakamaya discloses a radiography system comprising: 
a mammography apparatus that includes a radiation source (Fig. 2, 17) [0040], 
a radiation detector (Fig. 2, 15) [0037], and 
a compression member (Fig. 2, 18) which compresses a breast disposed between the radiation source and the radiation detector [0041] and captures a radiographic image of the breast in the compressed state using the radiation detector [0042]; and 
the control device according to claim 1 (See rejection of claim 1), that controls the mammography apparatus (Fig. 1, 1) [0034].
Regarding Claim 18, Nakamaya discloses the invention as claimed. Nakamaya further discloses an ultrasonography apparatus that captures an ultrasound image (Fig. 2, 21) of the breast compressed by the compression member of the mammography apparatus included in the radiography system [0043].
Regarding Claim 19, Nakamaya discloses a medical imaging system comprising: 
a medical imaging apparatus that includes a radiation source (Fig. 2, 17) [0040], 
a radiation detector (Fig. 2, 15) [0037], and 
a compression member (Fig. 2, 18) which compresses a breast disposed between the radiation source and the radiation detector [0041], captures a radiographic image of the breast in the compressed state using the radiation detector  [0042], and captures an ultrasound image of the breast in the compressed state  [0043]; and 
the control device according to claim 1 (See rejection of claim 1), that controls the medical imaging apparatus (Fig. 1, 1) [0034].
Regarding Claim 20, Nakamaya discloses a control method comprising: 
in a case in which continuous imaging [0079] (tomosynthesis)  that irradiates a breast of a subject [0025] with radiation emitted from a radiation source (Fig. 1, 17) [0040] to capture a radiographic image in a compressed state [0064]-[0066] in which the breast is compressed against an imaging table (Fig. 1, 14) by a compression member (Fig. 1, 18) [0041] and 
then captures an ultrasound image of the breast in the compressed state is performed [0072], 
performing control to locate the radiation source at a non-facing position where the radiation source and the imaging table do not face each other [0075]-[0076](-2° from normal is considered a “non-facing position”).
Regarding Claim 21, Nakamaya discloses a non-transitory computer readable medium storing a control program that causes a computer to execute a process, the process comprising: 
in a case in which continuous imaging  [0079] (tomosynthesis) that irradiates a breast of a subject [0025] with radiation emitted from a radiation source (Fig. 1, 17) [0040] to capture a radiographic image in a compressed state [0064]-[0066] in which the breast is compressed against an imaging table  (Fig. 1, 14) by a compression member (Fig. 1, 18) [0041]  and 
then captures an ultrasound image of the breast in the compressed state is performed [0072], 
performing control to locate the radiation source at a non-facing position where the radiation source and the imaging table do not face each other [0075]-[0076](-2° from normal is considered a “non-facing position”).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama in view of Manak et al. (U.S PGPub 2014/0135623 A1).
Regarding Claim 3, Nakamaya teaches the invention as claimed. Nakamaya further teaches in a case in which the radiographic image is captured with the radiation source located at the non-facing position [0075]-[0076].
Nakamaya fails to explicitly teach wherein, the control unit performs control to set a position of the radiation source as a position where an inclination angle of a radiation axis with respect to an imaging surface is larger than that at an imaging position where the radiographic image has been captured.
Manak teaches a system for combined radiation and ultrasound imaging (Abstract). This system performs radiographic imaging at different angles to improve the identification of structures [0029]. This includes providing a tomosynthetic image of the breast, which requires the x-ray to rotate to 30 degrees [0030].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Nakamaya to set a position of a radiation source at an inclination angle larger that an imaging position where the radiographic image was captured, as recognized by Manak, as increasing the number of views improves the identification structures in the images, as recognized by Manak [0029]. One of ordinary skill would recognized 30 degrees is a larger angle than 2 degrees, as taught by Nakamaya.
Regarding Claim 6, Nakamaya teaches the invention as claimed. Nakamaya fails to explicitly teach wherein the control unit performs control to locate the radiation source at the non-facing position specified on the basis of correspondence relationship information indicating a correspondence relationship between a type of imaging used to capture the radiographic image and the non-facing position and the type of imaging used to capture the radiographic image.
Manak teaches a method for combined ultrasound and radiographic imaging (Abstract). This system locates a radiation source at the non-facing position based on a correspondence relationship information indication [0075] (the x-ray controller controls the movements of the x-ray, and therefore the x-ray position and type of imaging must be known to place the x-ray in the correct place) a correspondence relationship between a type of imaging (x-ray imaging) used to capture the radiographic image [0064] and the non-facing position [0065] and the type of imaging used to capture the radiographic image (x-ray imaging) [0064].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Nakamaya to set a position of a radiation source at an inclination angle larger that an imaging position where the radiographic image was captured, as recognized by Manak, as increasing the number of views improves the identification structures in the images, as recognized by Manak [0029].
Regarding Claim 7, Nakamaya teaches the invention substantially as claimed. Nakamaya fails to explicitly teach wherein, in a case in which the type of imaging used to capture the radiographic image is medio-lateral oblique imaging [0064], the control unit performs control to locate the radiation source at a position in a case in which the type of imaging used to capture the radiographic image is cranio-caudal imaging [0027].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Nakamaya to set a position of a radiation source at an inclination angle larger that an imaging position where the radiographic image was captured, as recognized by Manak, as increasing the number of views improves the identification structures in the images, as recognized by Manak [0029]. One of ordinary skill would recognize that the system of Manak encompasses obtaining the MLO view before the CC view, as the steps can be performed in a different order (as recognized by Manak [0026]), and performing an MLO view and then a CC view would result in functionally no difference in the final result. One of ordinary skill in the art could have reversed the steps, and the results of performing an MLO view and then a CC views is reasonably predictable.
Regarding Claim 8, wherein, in a case in which the type of imaging used to capture the radiographic image is the cranio-caudal imaging  [0027], the control unit performs control to locate the radiation source at a position in a case in which the type of imaging used to capture the radiographic image is the medio-lateral oblique imaging  [0064].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Nakamaya to set a position of a radiation source at an inclination angle larger that an imaging position where the radiographic image was captured, as recognized by Manak, as increasing the number of views improves the identification structures in the images, as recognized by Manak [0029].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamaya in view of DeFreitas et al. (U.S PGPub 2012/0150034 A1).
Regarding Clam 10, Nakamaya discloses the invention as claimed. Nakamaya fails to explicitly teach wherein, in a case in which the position of the ultrasonography apparatus that captures the ultrasound image is opposite to the position of the radiation source on the left and right sides of the subject, the control unit performs control to maintain the position of the radiation source even though the position of the radiation source is a facing position where the radiation source and the imaging table face each other.
DeFreitas teaches a combined ultrasound and mammography system (Abstract). This system has an ultrasonography apparatus of the left side of the subject (Fig. 5, the probe is angled to the left side) [0052], and the control unit performs control to maintain the position of the radiation source in a position the radiation source and imaging table face each other (Fig. 5, the radiation source clearly faces the imaging table) [0039].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combined system to have an ultrasonography apparatus on a left or right side and the x-ray apparatus in a facing position, as taught by DeFreitas, as this allows increase the ease of identifying a mass identified by the x-ray with the ultrasound, as recognized by DeFreitas [0008].

Claim 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamaya in view of Tasaki (U.S PGPub 2008/0075228 A1).
Regarding Claim 16, Nakamaya discloses the invention as claimed. Nakamaya further teaches an acquisition unit that acquires region information indicating a mammary gland region in the breast on the basis of the radiographic image [0054]. Nakamaya further recognizes that the ultrasound is needed to image high density regions [0069].
Nakamaya fails to explicitly teach wherein the control unit captures the ultrasound image in a case in which a size of the mammary gland region indicated by the region information is equal to or greater than a predetermined size.
Tasaki teaches a radiographing system (Abstract). This system recognizes that is the mammary gland is larger than a certain size, that indicates it is high density region [0089]-[0090].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Nakamaya to image based on the size of the mammary gland, because this allows the user a method of choosing the optimal imaging method to obtain the image of the breast, as recognized by Nakamaya [0005]. One of ordinary skill would recognize that, as the system of Nakamaya image high density breast with ultrasound, the combination would use the high density breast determination to decide to image with ultrasound.

Allowable Subject Matter
Claims 11-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 4-5, 9, and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Claim 4 recites “The control device according to claim 2, wherein, in a case in which a position of an ultrasonography apparatus that captures the ultrasound image and the imaging position are the same on left and right sides of the subject, the control unit performs control to locate the radiation source at a position that is opposite to the imaging position on the left and right sides of the subject”. This is not reasonably taught by the prior art without the benefit of improper hindsight. While Nakamaya has an ultrasound probe and radiation source, the system does not move the radiation source “in a case in which a position of an ultrasonography apparatus that captures the ultrasound image and the imaging position are the same on left and right sides of the subject”. DeFreitas and Manak, similarly, does not control the radiation source to changing imaging positions “in a case in which a position of an ultrasonography apparatus that captures the ultrasound image and the imaging position are the same on left and right sides of the subject”. Tasaki was brought in to teach mammary gland size, and does not teaches the features of claim 4. Lasser (U.S PGPub 2003/0181801 A1) teaches a mammography system which also uses ultrasound. This system moves the x-ray to a “non-imaging” position before performing ultrasound (Fig. 5, 508-510). However, this system does not teach  the features of claim 4.
Claims 5 and 14 necessarily contains all the limitations of claim 4, and would be allowable for substantially the same reasons.
Claim 9 recites “The control device according to claim 8, wherein the control unit performs control to locate the radiation source at a position, which is opposite to the position of the ultrasonography apparatus that captures the ultrasound image on the left and right sides of the subject, among positions in a case in which the medio-lateral oblique imaging is performed”. This is not reasonably taught by the prior art without the benefit of improper hindsight. Neither Nakamaya, DeFreitas, Manak, nor Lasser reasonably suggest he claimed limitations.
Claim 11 recites “A control device comprising: a control unit that, in a case in which continuous imaging that irradiates a breast of a subject with radiation emitted from a radiation source to capture a radiographic image in a compressed state in which the breast is compressed against an imaging table by a compression member and then captures an ultrasound image of the breast in the compressed state using an ultrasonography apparatus is performed, performs control to locate the radiation source such that a position of the ultrasonography apparatus and a position of the radiation source are opposite to each other on left and right sides of the subject”. This is not reasonably taught by the prior art without the benefit of improper hindsight. Neither Nakamaya, DeFreitas, Manak, nor Lasser reasonably suggest he claimed limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lasser (U.S PGPub 2003/0181801 A1), which teaches a combined ultrasound, mammography apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613. The examiner can normally be reached Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN D MATTSON/Primary Examiner, Art Unit 3793